Title: To Thomas Jefferson from Charles Willson Peale, 2 June 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Museum June 2d. 1803.
          
          After a long silence Rembrandt again communicates to me, dated London March 28th.—1803. “The best news I can tell you, is that we are all well from, Influenza, coughs & colds, and feel the balmy breath of Spring; Nothing but a tempory Fog obscures the morning Sun, our Parlour fire is extinguished, the buds are bursting & the fragrant Hyacinth is drest in all her gaiety: such a pleasing change on the face of Nature in unnatural London almost compels us to be happy!
          
           The worst news I can tell you is that from present appearances, the Exhibitional income will not afford us the means of leaving London. Had we landed in November & opened in December, I have no doubt but that it would have done something handsome. My debt, at this moment to Mr. Vaughan for the rent of the Room &c amounts to 350 Dollars more than I am in possession of. Gladly would I hide this picture from your sight, but unless you see it you cannot excuse my deficiences in writing—perhaps I may look with too serious an eye to this adverse cloud, but I certainly have done more to deserve success since I have been here than I ever thought I could—every nerve has been strained and every Cel in my brain has been racked. I really believe had I continued to exhibit in America & sold it there, I should have money enough to purchase a Home and to have enabled me to spend a few months in London & Paris with great advantage.” again, “Much as Bones may tend to strengthen & exhilerate when properly treated in a Digester, yet hung on a London Gallows (that is a Gallows in London) they afford but a Tyburn kind of comfort! for Fortune has not touched them with her wand.”
          My other Son (Rubens) writes me, “that Rembrandt has began a Portrait of the celebrated Bloomfield the author of Farmers Boy, and will begin the likeness’s of Sir Joseph Banks and the celebrated Mr. Erskin the Lawyer.”
          Rembrandt says, “some evenings since I was present at Mr. Pepys (a Scientific Citizen who has a private Laboratory where every Monday his particular friends are invited to converse or experiment) when he exhibited some brilliant experiments in Galvanism; the Battery consisted of 60 double plates of Copper & Zinc soldered togather 6 Inches square (180 square feet) fitted into a trough and each rendered water tight so as not to suffer the liquid to flow between them—2 Gallons of water & 2 quarts of nitric Acid were mixed & put between them. Moveable wires connected the first and last troughs & the effects were truely astonishing, Charcoal of Box was instantly in a red heat, wires and leaves of Gold, Silver, Platina lead, Tin, Iron &c were instantly, inflamed, melted & Calcined—these effects lasted three hours—Something wonderful will certainly be discovered by means of this extraordinary agent.
           Wars and rumours of wars, have lately much alarmed the good folk here, I have felt no uneasiness, not being willing to persuade myself either nation would foolishly rush into the folly again. Still all is a mystery & the mighty Politicians heart still palpitates.
          But I believe something is to be apprehended betwixt America & France. Avert it heaven!”
          
          I have given extracts of the most interesting parts of my Sons letters—I wish Rembrandt had been more particular—had given me some account of what prospects he had of selling the Skeleton in London, or whether he might not dispose of it to the Paris Museum reserving the exhibition of it for a stated period, as Mr. Roume proposed to the National Institute. If he should try to visit Paris, perhaps our Ministers or Consuls might render them some services in the necessary pasports of his Packing Cases from London to Paris—The countenance of a Public officer is often of greater import than Money.
          I shall write to Mr. Vaughan to inform him that I will pay the Principal part of what is due to him if Rembrandt draws on me.
          I hope Rembrandt will not want friends to aid him if it is known that he is in want.
          I have made for him a Portable Physiognotrace of Mr. Hawkins invention which I will send by Mr Hawkins who has now taken his passage for England in a Vessel which is to sail about the 18th.—
          Mr. Hawkins intends to visit Paris soon after his arrival in England. His object is to make some profit by his improvements of Musical Instruments.
          He requests me to ask your favor of recommendations to some of your corrispondants in that City.
          I send Enclosed some profiles, presuming it is not necessary to say of whom. The correctness of likeness given by this engenious invention, brings considerable numbers of Visitors to my Museum. very probable Rembrandt if he now had one it might help to carry him through his difficulties.
          I am with much esteem your friend
          
            C W Peale
          
        